Inland transport of dangerous goods (debate)
The next item is the report by Bogusław Liberadzki, on behalf of the Committee on Transport and Tourism, on the proposal for a directive of the European Parliament and of the Council on the inland transport of dangerous goods - C6-0012/2007 -.
Vice-President of the Commission. - (FR) Mr President, ladies and gentlemen, I am pleased to submit to you today the proposal for amendment of the directive on the inland transport of dangerous goods.
The transport of dangerous goods accounts for about 8% of all goods transport, nearly a million operations every day. We have to guarantee freedom of movement for dangerous goods and intermodality in national and international services, whilst at the same time keeping an eye on the safety aspect in order to protect our environment, our citizens and workers in the sector.
This proposal is designed to update four directives and four Commission decisions on the transport of dangerous goods by merging them in a single legislative act. This is an important simplification of Community law on the subject.
In addition, the scope of the Community rules needs to be extended to include inland waterways transport, a sector that is not covered by any rules of Community law at present. Admittedly it is a less significant mode of inland transport, but an accident on an inland waterway can have serious consequences. A single set of rules for all transport of dangerous goods in internal waterways will make it possible to minimise those risks. Finally, the proposal relates to both international and national transport.
Those are the aims of the proposal for which Mr Liberadzki is rapporteur. Before the debate begins, may I thank your rapporteur and TRAN for their support for the Commission proposal.
rapporteur. - (PL) Mr President, Commissioner, it is my pleasure, on behalf of the Committee on Transport and Tourism, to submit a report in which, first of all, we welcome the fact that the Commission has submitted the draft directive that we are considering today.
We are in complete agreement with you, Commissioner, that this consolidates, and at the same time reduces the number of, the regulations relating to the transport of dangerous goods. Secondly, we also agree that this regulation could have a very big impact both on transport safety and also on the quality of life of the public. Finally, the regulations that we wish to adopt, or rather to combine from many different sources, thereby reducing the number, are based on the recommendations drawn up by the UN for the transport of dangerous goods by road, rail and inland waterways, which together account for over 110 billion tonnes/km per annum within the European Union.
In presenting this report I would like to emphasise that the Committee on Transport and Tourism approved it almost unanimously, deeming it to be both important and necessary, and that it brings in a new level of quality in that it extends regulations concerning the transport of dangerous goods to passenger trains. It also regulates when Member States, for reasons that are not strictly to do with safety, can introduce certain derogations from generally applicable regulations, and how these derogations should be introduced and dealt with at EU level.
I would like to ask everyone here to support the amendments that have been discussed and introduced, especially Amendment 44, where, at the request of the Council, in addition to vehicles we introduce the concepts of wagons and inland waterway vessels, in order to avoid any possible misunderstanding, and I would ask you to vote in favour of this. I would also specifically like to ask you to vote in favour of Amendment 45, which, after much discussion, was drawn up as a good compromise. This refers to Article 1(3)(b), where we have introduced the words 'where justified, it is possible to prescribe the route and the means of transport to be used'. Then Amendment 16 could be omitted as unnecessary, or we could vote against it.
I would also ask you to vote against Amendments 46 and 47, since it would appear that these rules are already included in the text, and so they will merely pad out the regulation unnecessarily. Finally, I would like to thank the shadow rapporteurs for their cooperation, which was very productive. I would particularly like to thank the Council and the Commission - the Council both under the German Presidency and under the Portuguese Presidency. We had about five working meetings. There were no significant differences of views, and we were able to resolve any differences that did arise. In my opinion this was a model of cooperation.
Mr President, Commissioner, ladies and gentlemen, yes, the proposal for a directive on the internal transport of dangerous goods is an important issue, because around 110 billion tonnes/km of dangerous goods are transported in the EU every year: 58% by road, 25% by rail and, up to now, 17% by inland waterway.
The purpose of this proposal for a directive is to simplify and coordinate the existing rules on the transport of dangerous goods. It also extends the scope of the EU provisions, which currently cover transport by road and rail, to transport by inland waterway. That simplification reduces the red tape and improves intermodality. Common rules on transport by road, rail and inland waterway ensure a uniform level of safety throughout the Community in internal and cross-border transport. Uniform rules governing means of transport simplify and promote multimodal transport.
Extending the scope of the provisions to inland waterway transport is a welcome move. That means the same safety rules apply to all Community inland waterways. That will have a positive impact on working conditions on board, on transport safety and on protection of the environment. Uniform rules reduce costs by avoiding the need for a variety of authorisations and permissions. Moreover, that is likely to improve the potential use and the market prospects of transport by inland waterways; after all, we are trying to shift more transport of dangerous goods to inland waterways.
The draft amendments adopted by the Committee on Transport and Tourism largely reflect the Council's position. We are in agreement and we want to try to get this through at first reading if possible. Let me underline that I do beg the House to adopt one particular draft amendment, which the rapporteur has already mentioned and which represents a compromise. It is important to include sensible provisions in this dossier. Here we are in agreement with the Commission and the Council. The draft amendment relates to the provision allowing Member States to lay down specific safety requirements and possibly also to prescribe the means of transport if they can justify it before the Commission.
In conclusion, let me give warm thanks to the rapporteur, with whom we were able to work so well together, and request the House to adopt this report at first reading.
on behalf of the PSE Group. - Mr President, on behalf of my group I would like to thank the rapporteur, not only for his report but also for his inclusiveness in bringing together Parliament, the Council and the various political factions on this important issue.
Members will be aware that current Community law in this area resides primarily in four directives that deal with the transportation of dangerous goods. The RID Directive and the ADR Directive deal with rail and road respectively, with the transport of dangerous goods by inland waterways covered by the annexes to these two directives.
The proposed new directive now extends the scope of Community law to inland waterways and we need to support such a move.
Some people may think that the rapporteur has not gone far enough in challenging the scope of the directive and there are others, mainly from industry, who think the directive too proscriptive and that it goes too far.
The rapporteur has, frankly, got the balance right and surely the important aspect of all of this is that we would establish a single system of regulation for the transport of dangerous goods by inland waterways, with standards laid down and with everybody, including Member States, knowing their responsibilities.
This report does give us added value, as explained by our rapporteur. It will enhance safety and therefore, I believe, and my group believes, deserves our full support.
on behalf of the ALDE Group. - (NL) As has already been said, Mr President, the proposal seeks to update and consolidate the existing directives and regulations on the inland transport of dangerous goods. A single legal text will now cover inland waterway transport in addition to road and rail transport. In all honesty I wonder how anyone could possibly oppose it. I cannot imagine that anyone questions the usefulness of and need for measures to ensure that these transport operations are conducted in the safest way possible. If these measures can be combined and worded more clearly, then that benefits all of us.
In committee we upheld most of the rapporteur's chiefly technical amendments. Clearly the rapporteur liaised closely on these with the Council and, on a directive of this kind, that is generally the most efficient way of going about it. So it is commendable too that the rapporteur is keen to secure an agreement at first reading. But the ALDE Group was rather surprised by Amendment 45 and finds it a bit casual. Why not settle for the text used in Amendment 16, which everyone was happy with, ourselves included? Why go along with everything the Council wants, even when that may work against the efficiency of logistics chains? Why not talk to the Council about this? Not all Member States are in favour of this 'compromise'. What will the rapporteur, and also Mrs Sommer and Messrs Jarzembowski and Simpson, have achieved if Member States are able arbitrarily to favour one mode of transport over another? Surely it is obvious that every mode of transport must ensure, in its own specific way, that its operations are safe and efficient. Why should the market players not be able to determine that for themselves? We made sure of that previously with Amendment 16 and so I urge you to take another look at Amendment 45 and maybe think again.
My thanks to the rapporteur for his hard work, but I think it is a pity he allowed himself to be seduced into reintroducing this provision on the use of prescribed forms of transport by the back door. Again, I urge you to reconsider your position on Amendment 45.
on behalf of the UEN Group. - (PL) Mr President, the proposed new directive on the regulation of the inland transport of dangerous goods is a necessary piece of legislation. It integrates previous EU regulations into a single piece of legislation and extends it to include transport by water.
The inclusion in the proposal of international regulations on the transport of dangerous goods makes the directive a consolidated document of international scope. The new directive also makes it possible, to a limited extent, to take specific national conditions into consideration, where this is dictated by economic requirements and the state of the roads. An example here could be the extent to which megaliners are used.
The amendments that have been proposed are technical in nature and do not give cause for concern, except for Amendments 46 and 47. I would like to thank the rapporteur, Mr Liberadzki, for his constructive input in the preparation of the report. The UEN takes the view that the directive meets the expectations of those concerned.
on behalf of the Verts/ALE Group. - (DE) Mr President, Commissioner, ladies and gentlemen, these are very positive rules for multimodal transport, which I hope will grow in future, because they are more transparent and easier to understand. At last, inland waterways have been included, as the Greens had requested in an earlier report. I found it hard to understand why this took so long. The pollution caused by an accident involving a vessel transporting highly toxic chemicals can, of course, cause even more concentrated pollution if it happens on a river than might be case on the high seas.
I regard the stringent rules that Member States may lay down, and that extend to prescribing the means of transport, as necessary, important and right. Conditions on our various transport routes are extremely varied. There may be high bridges, for instance, that are inaccessible to rescue forces. There may be high traffic density, which can under certain circumstances make the transport of dangerous goods even more hazardous. Dangerous goods are often transported in the vicinity of towns. All this means that we must provide Member States with that possibility, so that they can react to such dangers in a flexible manner.
A central issue in this report, however, as in many others, is monitoring. The national states must systematically monitor compliance with the rules, otherwise we will have empty words that pretend to a kind of safety that, unfortunately, does not exist. To be quite frank, there are serious deficiencies in this area in some European states. There is also a major challenge to be met in terms of training fire-fighters and rescue forces.
I hope this also acts as an incentive to make this monitoring more stringent and at last to minimise the dangers of transport - whether by water, rail or road.
on behalf of the GUE/NGL Group. - (FR) Mr President, the use of just in time delivery by industry and trade, with the ultimate aim, in short, of maximum immediate profit, means that dangerous goods are less and less in warehouses and secure factories and more and more on roads, rivers and railways and at sea.
For very many years, the European Commission has been doing everything it can to deregulate the transport sector for the greater benefit of private interests, taking no account of the general interest. So much so that, when anyone raises the issue of public safety, the Commission immediately takes refuge in the subsidiarity principle.
As always, the European Commission boasts of having worked closely with employers, forgetting, as always, the workers who might have been able to teach it a great deal, especially about the general deregulation of the transport sector, social dumping, and the refusal to introduce binding legislation on working conditions and training for road transport staff. There is a serious risk of a major disaster involving a dangerous goods consignment in the future. Then those who have made the decisions will be responsible.
Yet this Parliament could vote for simple and effective measures, such as the designation of lorry parks as Seveso sites and triage at railway transit points for dangerous goods; imposing a traceability obligation in real time with a system of geographical location of all dangerous goods to ensure that incompatible products are not kept together; and training in the necessary safety measures for the personnel involved. But most people see this as unnecessary expenditure. Well, you can assume that, but do not count on us for support!
on behalf of the ITS Group. - (IT) Mr President, ladies and gentlemen, Mr Liberadzki's excellent report and his well-argued proposal for a directive on the inland transport of dangerous goods requires little discussion. I voted for it in committee, and I confirm my vote here and believe that many colleagues from the ITS Group will follow my example.
The more internal trade such as that between the Union's Member States increases, the more useful it is, in my opinion, for the conditions in which that trade takes place to be comparable, especially in terms of safety, but also from the point of view of checks and related administrative procedures. It would be unreasonable to criticise or even worse reject such a technical text on which there has been wide-ranging and informed consultation with many experts from the Member States.
I should also like to take this opportunity to thank, in addition to Mr Liberadzki, the dangerous goods committee for their work, bearing in mind that that work has been carried out continuously in accordance with the international agreements in force in this field.
I would like to conclude by noting that the amendments, or at least many of the amendments tabled, should in my opinion be accepted, especially Amendment 2 to Recital 14, the amendments relating to observations on the obvious non-inclusion and therefore exemption of those Member States which do not as yet have a railway system, and frankly I also intend to support Amendment 45.
(DE) Mr President, Mr Vice-President, ladies and gentlemen, first I would like to take this opportunity to congratulate my good friend the rapporteur, Bogusław Liberadzki, on this really balanced and successful report. As Mrs Sommer has already pointed out, 110 billion tonnes/km of dangerous goods are transported in the EU every year. Like Mr Henin, I too would prefer at least part of that quantity to be stored in warehouses. Unfortunately that is not the case, which is why we must look into that matter too.
A first, important point in this report is the updating and coordination of existing rules on safety requirements for tanks and vehicles. A second important point is the extension of that requirement from road and rail to inland waterways. If we look at the transport trend in recent years, it becomes very clear that inland waterways are becoming increasingly important. I agree with Mrs Lichtenberger that accidents on rivers are, of course, particularly dangerous.
These measures - and here I am speaking as someone who lives in a country of transit - may also lead to a shift towards the railways. That is, of course, a very good thing. We in Austria naturally welcome this report, in particular because Austria, given its geographical location, sets very high safety requirements for transport participants. I also find it extremely welcome that in future every Member State is also to have the right to regulate or prohibit the internal transport of dangerous goods on its territory. In my view, that includes in particular laying down special provisions on environmental protection and the option of prohibiting or restricting the transport of certain hazardous goods.
If the report is adopted in the wording proposed by the rapporteur, it will be a very good report and we can all be satisfied with the outcome.
(FR) Mr President, Commissioner, ladies and gentlemen, I should also like to thank our rapporteur for the work he has headed on the really very technical issues involved in the transport of dangerous goods, which represent nearly 10% of the goods across Europe. I certainly welcome the fact that not only does the report shed light on rules that affect public safety, it is also extended to inland waterways goods transport, because many of us think that is a mode of transport that should be developed throughout Europe as an alternative to road transport. It also raises high hopes on the part of European citizens.
As well as being a step towards simplification of the legislation as regards the administrative procedures, for both consignors and consignees, it is also a crucial step for the training of personnel involved with the safety of dangerous goods. Although we have to define our position on certain points raised in the amendments in more detail, the report undoubtedly represents a step forward, on clarity in particular and on safety.
Mr President, I wholeheartedly echo the comments of my Group colleague, Mrs Lichtenberger. We welcome this package as a step in the right direction, albeit with some reservations. Our amendments seek to strengthen the package, particularly in relation to training in how to deal with accidents and the right of individuals to know what is being transported.
I personally would like to go further still. I would like to include military and civil nuclear materials in the same framework. Scotland, sadly, plays host to military nuclear facilities and civil nuclear sites and sees regular transports. The Sunday Herald newspaper recently revealed that 67 nuclear safety incidents relating to transport have taken place in Scotland over the last seven years. So there is clear room for improvement, and I believe that the EU can act where the UK Government will fail to. In the meantime, however, I welcome any steps in the direction of giving people greater rights to know what they are sharing the roads and waterways of Europe with, and that they are safe. This report helps to do that, so we welcome it.
(RO) Mr President, Commissioner, dear MEPs, between 1995-2004 freight transport increased by 28%, and by 2020 a 50% increase is predicted. 58% of the freight transported is carried by road, 25% by rail and 17% by internal navigable waterways. Dangerous goods represent 8% of the transported freight. This transport type highly endangers the regions the goods are carried through and therefore, the European Union must take the necessary measures to increase the security of this transport type.
The existing laws in the European Union cover only the transport of dangerous goods by road and by rail, but for transport by sea there are only international conventions to which Member States are party. Following Romania and Bulgaria's accession to the EU, almost the entire length of the Danube has become an internal navigable waterway. The Danube runs through seven European capitals and nearby many urban agglomerations, that is why the safety of the transport of dangerous goods along Danube is extremely important.
It is essential that the measures on the transport of dangerous goods should be doubled with measures on the intervention of emergency services in cases of accidents where such transports are involved. There is a huge number of victims, even among those who should intervene in the event of an accident.
Moreover, the transport of dangerous goods should be carried out during less crowded periods and routes, so that the related risks can be minimized. I think that for the safety of the transport of dangerous goods a short a transition period as possible is needed in order to implement this Directive.
Vice-President of the Commission. - (FR) Mr President, ladies and gentlemen, I should first like to thank Mr Liberadzki and the Committee on Transport and Tourism again for this excellent report, which, like you, I really hope will enable us to adopt the proposal right away at first reading. In fact, it is because we are anxious for it to be adopted at first reading that we are ready to agree to the amendments reflecting the negotiated agreement between the institutions. We do not, however, think the amendments that would jeopardise agreement at first reading are desirable.
What is true is that, as everyone has emphasised, the report will help to simplify the legislation and therefore make it easier to apply and thus to extend to inland waterways. I agree with Parliament that the inland waterways networks should be widely developed. They can be a way for Europe to achieve the modal shift that we would like to see. That is what I wanted to make clear.
Once again, I thank Parliament and its rapporteur for its excellent work on this report, backed by expert knowledge. I think it can be said that the consultation on this report was absolutely exemplary.
The debate is closed.
The vote will take place tomorrow.
Written statements (Rule 142)
in writing - (FR) The steady rise in the transport of dangerous goods has made it necessary to introduce European legislation to simplify and coordinate the rules applicable to the transport of these goods.
It is our responsibility to protect public safety and that also applies to the transport of dangerous goods. It therefore seems important to me that Member States should be able, if necessary and in a proportionate and transparent fashion, to require the use of mandatory routes. They must also be able to insist that carriers use one mode of transport rather than another if they believe that that will be safer for their citizens.